IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                    IN AND FOR NEW CASTLE COUNTY


GALLUP, INC.,                     )
                                  )
        Plaintiff,                )
                                  )
                                  ) C.A. No. N14C-02-136FWW
    v.                            )
                                  )
GREENWICH INSURANCE               )
COMPANY,                          )
                                  )
        Defendant.                )
                   Submitted: March 12, 2015
                    Decided: March 20, 2015

Upon Defendant’s Motion for Clarification As To The Court’s February 25, 2015
               Order Or, In The Alternative, For Reargument
                                 DENIED.
 Upon Defendant’s Motion to Strike Or For Leave To Reply To Gallup, Inc.’s
 Response To Motion For Clarification Or, In The Alternative, For Reargument
                                  MOOT.

                                   ORDER

Brian M. Rostocki, Esquire and Diana Rabeh, Esquire, Reed Smith LLP, 1201
Market St., Suite 1500, Wilmington, Delaware, 19801; Carolyn H. Rosenberg,
Esquire and Mark S. Hersh, Esquire, Reed Smith LLP, 10 S. Wacker Dr., 40th
Floor, Chicago, Illinois 60606, Attorneys for Plaintiff.

Carmella P. Keener, Esquire, Rosenthal, Monhait & Goddess, P.A., 919 N. Market
St., Suite 1401, Citizens Bank Center, Wilmington, Delaware 19801; Stacey L.
McGraw, Esquire and Brandon D. Almond, Esquire, Troutman Sanders LLP, 401
9th St., N.W., Suite 1000, Washington, D.C. 20004-2134, Attorneys for Defendant.


WHARTON, J.
                                       1
          This 20th day of March, 2015, upon consideration of Defendant’s Motion for

Clarification As To The Court’s February 25, 2015 Order Or, In The Alternative,

For Reargument, the Plaintiff’s Response and Defendant’s Motion to Strike Or For

Leave To Reply To Gallup, Inc.’s Response To Motion For Clarification Or, In

The Alternative, For Reargument it appears to the Court that:

          (1)     On June 5, 2014, the Court approved the parties’ stipulation to

resolve the dispute as a matter of law by submitting cross motions for judgment on

the pleadings.1 The parties submitted cross motions to the Court and appeared

before the Court for oral argument on November 13, 2014.

          (2)    In their respective motions for judgment on the pleadings, the parties

asked the Court to address some of the same issues; however, Plaintiff requested

that the Court address two additional issues. Both parties requested that the Court

determine whether Delaware or Nebraska substantive law applies; whether the

Settlement is “Loss” as defined in the Policy; and whether the Professional

Services Exclusion precludes payment for the Settlement. Plaintiff additionally

requested that the Court address whether the Contract Exclusion precludes

coverage and whether the Allocation Provision applies. The parties raised no other

issues before the Court.

          (3)    By Order dated February 25, 2015, the Court determined that


1
    See June 5, 2014 Order, D.I. 24.
                                              2
Defendant failed to establish a choice of law conflict between Delaware and

Nebraska law; 2 the Settlement is “Loss” as defined in the Policy; 3 and the

Professional Services Exclusion does not preclude payment of the Settlement.4

The Court also found that Plaintiff failed to establish that no genuine issue of

material fact exists regarding the Contract Exclusion and Allocation Provision. 5

The Court made no other findings.

        (4)    The Court will consider the viability of Defendant’s other asserted

defenses only upon submission of further motions.



       NOW, THEREFORE, IT IS ORDERED that the Defendant’s Motion for

Clarification As To The Court’s February 25, 2015 Order Or, In The Alternative,

For Reargument is hereby DENIED and Defendant’s Motion to Strike Or For

Leave To Reply To Gallup, Inc.’s Response To Motion For Clarification Or, In

The Alternative, For Reargument is hereby MOOT.



                                _______________________
                                /s/ Ferris W. Wharton, Judge




2
  See Feb. 25, 2015 Order, D.I. 46, at 23.
3
  Id. at 26-28.
4
  Id. at 28-33.
5
  Id. at 33-35.
                                             3